Exhibit 10.8

STATE OF NORTH CAROLINA

COUNTY OF MECKLENBURG

TRANSITION AGREEMENT

THIS TRANSITION AGREEMENT (this “Agreement”) made and entered into as of the 1st
day of November, 2012 by and between BELK, INC., for and on behalf of itself and
its subsidiaries, including but not limited to Belk Stores Services, Inc. and
Belk Administration Company (hereinafter referred to collectively as the
“Company”), and BRIAN T. MARLEY (hereinafter referred to as “Mr. Marley”).

WITNESSETH:

WHEREAS, Mr. Marley has been employed by the Company for twelve years as its
Executive Vice President and Chief Financial Officer (“CFO”); and

WHEREAS, Mr. Marley has made a decision to retire from active employment with
the Company at the end of the first quarter of the Company’s next fiscal year;
and

WHEREAS, in order to facilitate a smooth transition, Mr. Marley has agreed to
serve as a consultant to the Company for one year following his retirement;

NOW, THEREFORE, in consideration of the mutual covenants and promises stated in
this document by the Company and Mr. Marley to each other and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged by the parties, the parties agree that:

1. Termination of Service. Mr. Marley will continue his full time employment
with the Company through May 4, 2013, which will be his last full day of work.
Mr. Marley will remain on the Company’s payroll at an annual salary of $614,614
through May 4, 2013, and his salary will be paid in accordance with the
Company’s standard payroll practice for associates, as the same may change from
time to time, but no less frequently than monthly.



--------------------------------------------------------------------------------

2. Consulting Period. From May 5, 2013 through May 3, 2014, Mr. Marley will
provide services to the Company as a consultant (the “Consulting Period”). In
such capacity, Mr. Marley will be available to provide advisory services to the
Company on matters relating to finance. Such services will be provided on a
reasonable schedule, mutually agreed upon by Mr. Marley and the Company’s Chief
Executive Officer and CFO. As a retainer and compensation for his advisory
services during the Consulting Period, Mr. Marley will receive the sum of
$625,000, payable as follows: (i) $312,500 shall be paid on or before April 15,
2013, and (ii) $312,500 shall be paid in equal monthly installments beginning
November 5, 2013 and continuing on the 1st day of each month through April 30,
2014. In order to comply with the provisions of Section 409A of the Internal
Revenue Code regarding a separation from service, Mr. Marley’s time spent
providing advisory services to the Company shall not exceed 20% of the average
level of services Mr. Marley provided to the Company for the 36-month period
prior to his termination of employment.

3. Incentive Plans. For the Company’s fiscal years ending on February 2, 2013
(“FY13”) and February 1, 2014 (“FY14”), Mr. Marley will be eligible to
participate in the Company’s Annual Incentive Plan as if he had been employed on
a full time basis throughout FY14, as long as he continues to be an employee
through May 4, 2013, and he will receive payment, if any award is earned, on the
schedule provided in the plan. Mr. Marley will be entitled to receive 100% of
the shares he has earned under the terms and conditions of the Company’s Long
Term Incentive Plans XII and XIII (“LTI”) and the FY11-FY13 Stretch Incentive
Plan (“SIP”), including shares which the Plans provide to be issued following a

 

2



--------------------------------------------------------------------------------

Delayed Issuance Date, as if he had been employed on a full time basis
throughout FY14, as long as he continues to be an employee through May 4, 2013,
and he will receive those shares, if any are earned, on the schedule provided in
the Plans. Provided he continues to be an employee through May 4, 2013,
Mr. Marley will also be entitled to receive a pro rata portion of shares awarded
under the Company’s Long Term Incentive Plan XIV, including any shares which the
Plan provides to be issued following a Delayed Issuance Date, in accordance with
the terms and conditions of that plan, and he will receive payment, if any award
is earned, on the schedule provided in the plan. Mr. Marley will not be entitled
to participate in any new or additional incentive compensation plans other than
the Annual Incentive Plan for FY14 and the Company’s Long Term Incentive Plan
XIV.

4. Benefits.

(a) The Company agrees that Mr. Marley’s current benefits with the Company,
including without limitation medical/dental/vision insurance, 401(k) savings
plan, 401(k) restoration plan, pension plan, pension restoration plan, deferred
compensation plan, supplemental executive retirement plan (SERP), basic and
optional life insurance, personal accident insurance, short term disability
insurance, long term disability insurance, and SERP insurance will remain in
effect through May 4, 2013 on the same basis as other Belk associates receiving
such benefits, so long as Mr. Marley pays the required associate premiums.

(b) During the Consulting Period, the Company agrees that if Mr. Marley timely
and properly elects, and is entitled to, COBRA continuation coverage under the
Company’s group health insurance plan, he shall be reimbursed on November 5,
2013 for the difference between the cost of such coverage and the active
employee rates for himself, his spouse and his dependents, as those rates are in
effect from time to time, (“Company

 

3



--------------------------------------------------------------------------------

Contribution”) for the period from May 5, 2013 through October 31, 2012.
Thereafter, for the remainder of the Consulting Period while COBRA continuation
remains in effect, the Company will reimburse the Company Contribution for each
month of coverage on the first day of the immediately following month. At the
conclusion of the Consulting Period, Mr. Marley shall be eligible to continue
his coverage, pursuant to COBRA, for an additional six months and shall be
responsible for the entire COBRA premium for the remainder of the applicable
COBRA continuation period. Mr. Marley shall continue to participate in the 2004
Supplemental Executive Retirement Plan (“2004 SERP”) to the extent permitted by
that plan, and the Company will make a contribution to his account on or before
April 15, 2013 in an amount equal to the amount the Company would have
contributed on Mr. Marley’s behalf in FY14 to the 2004 SERP had Mr. Marley been
an associate of the Company throughout FY14, with compensation in the amount
stated in Paragraph 2 of this Agreement. Mr. Marley shall also receive in a lump
sum on May 1, 2014 an amount equal to the amount the Company would have
contributed on Mr. Marley’s behalf to the Company’s 401(k) Savings Plan (the
“401(k) Plan”) had he been an associate of the Company through April 30, 2014
with compensation in the amount stated in Paragraph 2 of this Agreement and a
deferral election in effect under the 401(k) Plan equal to 5% of his deemed
compensation.

Mr. Marley shall participate in the benefit plans that were provided to him as
an associate, including without limitation 401(k) savings plan, 401(k)
restoration plan, pension plan, pension restoration plan, deferred compensation
plan, supplemental executive retirement plan (SERP), basic and optional life
insurance, personal accident insurance, short term disability insurance, long
term disability insurance, and SERP insurance only to the extent participation
is permitted by and in accordance with the terms of the applicable plan or
arrangement for participants who have terminated and separated from service.
Mr. Marley will also be entitled to his current associate merchandise discount
through the end of the Consulting Period.

 

4



--------------------------------------------------------------------------------

(c) Mr. Marley shall be entitled to reimbursement of his reasonable attorneys’
fees incurred in the review of this Agreement, not to exceed $20,000, and such
reimbursement shall be paid no later than April 15, 2013.

5. Confidentiality and Compliance with Various Policies. Mr. Marley acknowledges
that he has been and may be privy to confidential information of the Company and
its affiliates which includes, but is not limited to, sales and marketing
information, financial or statistical data, acquisition or merger information,
strategic plans or plans for future business development, plans regarding sales
of assets and other information not known to the public, which, if misused or
disclosed, could adversely affect the business or standing of the Company and
its affiliates and members. Mr. Marley agrees that he will not knowingly or
intentionally disclose any such confidential information to any person, agency,
institution, company or other entity, and he will not use any confidential
information in any way except as required by his duties to the Company or by
law, without having first obtained the written consent of the Company’s Chief
Executive Officer or designee. Notwithstanding the above, Mr. Marley may make
such disclosures of non-public or confidential matters relating to Belk as may
be required by law or compelled by judicial process. If permitted to do so by
law, Mr. Marley agrees to provide ten (10) days advance written notice to Belk
of the need to make such an additional disclosure or disclosures so that Belk
might have an opportunity to oppose any such disclosure or to seek appropriate
protective provisions.

 

5



--------------------------------------------------------------------------------

Mr. Marley further agrees that at or before the conclusion of the Consulting
Period, Mr. Marley will return to the Company, upon request, all property
belonging to the Company and any other property or documents which may contain
or record any information confidential to the Company. Mr. Marley acknowledges
that the Company would be irreparably harmed if he were to breach his
obligations under this Paragraph 5 and that the Company shall be entitled to
injunctive relief for the purpose of enforcing this provision.

6. Non-Competition. Through May 3, 2014, Mr. Marley agrees to refrain from
“competing” with Belk or any of its subsidiaries or affiliates. For the purposes
of this paragraph, “competing” shall mean accepting employment from or acting as
a consultant or advisor to any person or entity which operates retail department
stores, including discount department stores, (either directly or through a
subsidiary, affiliate or common parent) within the sixteen states in which the
Company currently operates stores.

7. Early Termination. If Mr. Marley resigns or is terminated for cause prior to
May 5, 2013, then Mr. Marley shall be paid only through his last day of active
work and will receive only accrued but unused vacation pay. His date of
termination will be his last day of employment. He will not be entitled to any
transition or consulting pay.

If Mr. Marley dies, becomes Disabled, or is terminated as an associate or as an
advisor to the Company without cause prior to May 4, 2014, then his death,
Disability or termination shall have no effect on the payments to be made under
this Agreement, and any remaining unpaid payments under Paragraphs 1 through 4
of this Agreement shall continue to be paid to him (in the event of his
termination without cause or Disability) or to his spouse (in the event of his
death) in accordance with the agreed upon schedule set forth in the applicable
paragraph of this Agreement.

 

6



--------------------------------------------------------------------------------

Termination “for cause” includes, but is not limited to, the following examples:

 

  •  

Unlawful harassment

 

  •  

Dishonesty or theft

 

  •  

Falsifying company documents

 

  •  

Gross insubordination

 

  •  

Crimes involving use of illegal drugs or alcohol while working for Belk

 

  •  

Conviction of a crime of dishonesty or violence, even if not concerning work at
Belk

 

  •  

Disruptions in the workplace, including use of racial or ethnic slurs and
particularly offensive profanity

 

  •  

Fighting, threats or intimidation of bodily harm, or any use of or threat of
violence

 

  •  

Having a dangerous weapon on company property without prior authorization by the
facility manager

 

  •  

Misusing legally prescribed drugs while on the job

 

  •  

Tape recording conversations with managers or other associates without their
prior knowledge and consent

 

  •  

Violation of the Belk Acceptable Business Practices Policy

For purposes of this Agreement, “Disability” means a condition of Mr. Marley
who, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than six (6) months: (a) is unable to discharge the duties of
his position of employment or any substantially similar position during the
remainder of FY13, (b) during the Consulting Period, is unable to fulfill his
obligations to the Company under this Agreement as advisor and consultant to the
Company with respect to financial matters; or (c) is receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan sponsored by the Company and covering its employees.
The Company will determine whether Mr. Marley has incurred a Disability based on
its own good faith determination and may require him to submit to reasonable
physical and mental examinations for this purpose. Mr. Marley will be deemed to
have incurred a Disability if (a) the Social Security Administration determines
that he is totally disabled, or (b) the applicable insurance company providing
disability insurance to Mr. Marley

 

7



--------------------------------------------------------------------------------

under a disability program sponsored by the Company determines that he is
disabled under the insurance contract definition of disability, provided such
definition complies with the definition in this Paragraph 7

8. Release. In consideration of the payments and benefits provided by Belk in
Paragraphs 1 through 4 above, Mr. Marley agrees that for himself and his
attorney, heirs, executors, administrators, successors and assigns, he fully
discharges and releases Belk (including its officers, directors, managers,
supervisors, and/or agents), any parent, or affiliated companies (including
their officers, directors, managers, supervisors, or agents) from all
administrative charges, lawsuits, causes of action, employment contracts,
demands, and claims for damages whatsoever in law or equity regarding his
employment and/or separation of employment that he now knows or should know that
exist against Belk, arising under any state or federal statutory or common laws,
including but not limited to, all claims under the Age Discrimination in
Employment Act (“ADEA”), 29 U.S.C. §§ 621, et seq.; the Older Workers Benefit
Protection Act; Title VII of the Civil Rights Act of 1964 (“Title VII”),
42 U.S.C. § 2000e, et seq.; the Americans with Disabilities Act (“ADA”),
42 U.S.C. § 12101, et seq.; the Employee Retirement Income Security Act
(“ERISA”), 29 U.S.C. § 1001, et seq.; the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), 29 U.S.C. § 1161, et seq; the Equal Pay Act of
1963; the Vocational Rehabilitation Act of 1973; the Civil Rights Acts of 1866,
1871 and 1991; Section 1981 of the Civil Rights Act of 1866; any state wage
payment laws; or claims alleging wrongful termination, retaliation,
whistleblower protection, and/or seeking damages for mental and/or emotional
distress, breach of implied or expressed contract, whether oral or written,
tortious interference with contractual relations, breach of promise, failure to
hire, misrepresentation, negligence, fraud, estoppel, defamation, intentional or
negligent infliction of emotional distress,

 

8



--------------------------------------------------------------------------------

loss of consortium, violation of public policy, wrongful, abusive or
constructive discharge, or any other employment related tort; or any other
Federal, State, or local law relating to employment.

This Agreement is not intended to waive any claims that may arise after the date
this Agreement is executed, including, without limitation, any claim for breach
of this Agreement, or any rights or claims to test the knowing and voluntary
nature of the release of claims in this Agreement under the Older Workers
Benefit Protection Act, as amended. Mr. Marley further agrees, however, that in
consideration of the payments provided by Belk in Paragraphs 2 through 4 above,
he will execute a supplemental release on May 5, 2013, extending the terms of
the releases in this paragraph to any acts or omissions committed between the
date of this Agreement and the date of said supplemental release.

Mr. Marley agrees that he will not seek or hereafter apply for employment or
reinstatement of employment with Belk or any affiliated or subsidiary companies,
and that Belk has no obligation to consider him for employment or reinstatement.
Mr. Marley further agrees that if he does apply for reemployment, Belk may deny
him employment under this Agreement, without recourse. Provided, however, Belk,
in its sole discretion, may waive the provisions of this paragraph.

9. Cooperation. Mr. Marley agrees to cooperate with the Company in any pending
or future matters, including without limitation, any litigation, investigation
or other dispute in which he has, by virtue of his employment with the Company,
relevant knowledge or information, including, if necessary, providing
depositions and court testimony and providing information for and signing any
necessary sworn statements. Belk shall reimburse Mr. Marley for actual and
reasonable out-of-pocket expenses incurred. Mr. Marley agrees not to criticize,

 

9



--------------------------------------------------------------------------------

disparage or otherwise demean in any way Belk, its affiliates, subsidiary
companies, officers, managers or supervisors. Belk agrees not to criticize,
disparage or otherwise demean Mr. Marley.

10. General Acknowledgments.

(a) Mr. Marley acknowledges that he possesses sufficient education and
experience to fully understand the terms of this Agreement as it has been
written, the legal and binding effect of this Agreement, and the exchange of
benefits and payments for promises hereunder, and that he has had a full
opportunity to discuss or ask questions about all such terms.

(b) Mr. Marley agrees that the only consideration for signing this Agreement are
the terms stated above and that no other promises or assurances of any kind have
been made to him by Belk or any other person as inducement to sign this
Agreement. Therefore, this Agreement constitutes the entire understanding of the
parties, and no representation, promise or inducement not included in this
Agreement shall be binding on the parties.

(c) Family Medical Leave Act Acknowledgements. Mr. Marley acknowledges and
represents that Mr. Marley (i) has received all leave required under the Family
Medical Leave Act of 1993 as amended (FMLA) and (ii) does not claim that Belk
violated or denied Mr. Marley’s rights under the FMLA.

(d) Mr. Marley has been given the opportunity to read, and has in fact read,
this entire Agreement and has had all questions regarding its meaning answered
to his satisfaction by his attorneys.

(e) Mr. Marley represents and acknowledges that he fully understands the
contents of this Agreement and understands that it is a full waiver and release
of all claims against the Company through the date this Agreement is executed,
except as otherwise set forth in this Agreement.

 

10



--------------------------------------------------------------------------------

11. Notification Under the Older Workers Benefit Protection Act

(a) Time to Consider This Agreement. Mr. Marley acknowledges that he has been
provided with a copy of this Agreement and has been given twenty-one (21)
consecutive calendar days in which to review and consider the Agreement.
Mr. Marley acknowledges that while he has twenty-one (21) consecutive calendar
days to review and consider this Agreement, he has the right to sign this
Agreement at any time within the twenty-one (21) consecutive calendar days from
his receipt of this document. Mr. Marley and Belk agree that any changes to the
terms and conditions of this Agreement (whether material or immaterial) will not
restart the running of the twenty-one (21) day period.

(b) Legal Counsel. Mr. Marley is advised to consult with legal counsel of his
own choosing and seek clarification of any of the terms of the Agreement prior
to signing this Agreement. Mr. Marley acknowledges that he has had ample
opportunity to consult with an attorney of his own choosing prior to his
execution of this Agreement and was encouraged and advised in writing to do so
by the Company.

(c) Revocation. Mr. Marley acknowledges that he has a period of seven (7)
calendar days following his signing of this Agreement to revoke this Agreement.
Any such revocation of the Agreement must be in writing, signed by him and
delivered to Adam Orvos in the Belk Stores Services Human Resources Office,
located at 2801 West Tyvola Road, Charlotte, North Carolina 28217, telephone
number (704) 426-1890, on or before the seventh (7th) day after signing this
Agreement.

 

11



--------------------------------------------------------------------------------

(d) When the Terms Become Effective. The terms of the Agreement shall become
final and binding only upon expiration of the revocation period provided in
subparagraph 11(c) above without a revocation and only if such revocation period
occurs on or before December 7, 2012. No payment shall be made under this
Agreement until the Agreement becomes final and binding upon the parties.

If Mr. Marley signs this Agreement prior to the end of the twenty-one (21) day
time period, he certifies that he knowingly and voluntarily decided to sign this
Agreement after considering it less than twenty-one (21) days, and his decision
to do so was not induced by Belk through fraud, misrepresentation or a threat to
withdraw or alter the offer prior to the expiration of the twenty-one (21) day
time period.

12. Successors And Assigns. Mr. Marley acknowledges and agrees that to the
extent this Agreement requires Mr. Marley to provide personal consulting
services, he is not entitled to assign, subcontract or transfer any of the
obligations imposed under this Agreement. This Agreement will inure to the
benefit of and be binding on any successor or assigns of the Company.

13. Severability. The parties agree that the provisions of this Agreement shall
be deemed severable and that the invalidity or unenforceability of any portion
of any provision shall not affect the validity or enforceability of other
portions of such provision or of other provisions. Such provisions shall be
appropriately limited and given effect to the extent that they may be
enforceable.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of North Carolina.

 

12



--------------------------------------------------------------------------------

15. Entire Agreement and Modification. This Agreement may not be changed or
modified orally, but only by an agreement in writing, signed by the parties.
Mr. Marley and the Company acknowledge and agree that they are not relying on
any representations, oral or written, other than those expressly contained in
this Agreement. This Agreement supersedes all prior agreements, proposals,
negotiations, conversations, discussions and course of dealing between the
parties with respect to the subject matter hereof. Paragraph headings are for
convenience of reference only and are not intended to create substantive rights
or obligations.

16. Tax Withholding and Taxes. All payments described in this Agreement shall be
made by the Company subject to applicable tax withholdings and other mandatory
payroll deductions which would otherwise apply to payments of the nature
contemplated herein. Furthermore, the Company agrees to act in good faith
regarding the proper interpretation of the tax laws as might be applicable to
the payments and benefits required under this Agreement, including Section 409A
of the Internal Revenue Code of 1986, as amended, but Mr. Marley agrees that
nothing in this Agreement shall be construed as a covenant by the Company that
payments will be made or benefits will be provided under this Agreement which
will be exempt from any special tax, including any tax under Section 409A of the
Internal Revenue Code of 1986, as amended, or as a guarantee or indemnity by the
Company of the tax consequences of the payments and benefits required under this
Agreement. Finally, Mr. Marley understands and agrees that the Company shall
report and withhold on payments made and benefits provided under this Agreement
as the Company acting in good faith deems appropriate and proper under the
circumstances.

 

13



--------------------------------------------------------------------------------

17. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (Section 409A) or an exemption
thereunder and shall be construed and administered in accordance with
Section 409A. Any payments under this Agreement that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A. Further,
notwithstanding any provisions in this Agreement to the contrary, to the extent
necessary to avoid the imposition of any tax under Section 409A, no payment
shall be made under this Agreement before November 5, 2013 (six months and one
day after Mr. Marley has a “separation from service” under Section 409A).

WITNESS the signatures of the undersigned, this the      day of November, 2012.

 

 

Brian T. Marley

 

Sworn to and subscribed before me the      day of             , 2012.

 

Notary Public My Commission Expires:                     

 

BELK, INC. By:  

 

  Thomas M. Belk, Jr.   Chairman and Chief Executive Officer

 

Sworn to and subscribed before me the      day of             , 2012.

 

Notary Public My Commission Expires:                     

 

14